Citation Nr: 0837166	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-16 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia and arthritis of the right knee.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus Type II with erectile 
dysfunction, from September 10, 2001, to April 16, 2006.

5.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus Type II with erectile dysfunction, from 
April 17, 2006.

6.  Entitlement to an effective date prior to September 10, 
2001, for the grant of service connection for diabetes 
mellitus, Type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

Service connection for diabetes mellitus Type II (diabetes), 
was initially granted in September 2004 rating action in 
which a 20 percent evaluation was assigned effective from 
September 10, 2001.  The veteran appealed both the assigned 
rating and effective date.  Subsequently, a 40 percent 
evaluation was granted for diabetes in a February 2007 rating 
action.  Despite this grant of a rating increase, the veteran 
has not withdrawn his claim for an increased rating for 
diabetes and is presumed to be seeking the maximum benefits 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In addition, where, as is the case here, an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation for that disability 
is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  Such consideration is 
reflected by the characterization of the claims as shown on 
the title page.

The claim of entitlement to an effective date prior to 
September 10, 2001, for the grant of service connection for 
diabetes mellitus Type II, being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  The veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure of predominantly 200 or more.

2.  The veteran's service connected arthritis of the lumbar 
strain is manifested by pain, X-ray evidence of degenerative 
joint disease, forward flexion always greater than 60 degrees 
and combined range of motion of greater than 120 degrees, 
without separately ratable neurological symptomatology, to 
include bowel/bladder impairment.  There is no evidence of 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.

3.  The disorder of the lumbar spine is not productive of 
incapacitating episodes having a total duration of at least 2 
weeks during the past 12 months.

4.  The veteran's right knee osteoarthritis/chondromalacia is 
manifested by complaints of mild pain and symptoms that are 
productive of noncompensable limitation of flexion; with full 
extension and no instability, subluxation or dislocation.

5.  Prior to April 17, 2006, the evidence reflects that the 
veteran's diabetes required him to take insulin and to follow 
a restricted diet, but did not require him to regulate his 
activities.

6.  From April 17, 2006, forward, the evidence reflects that 
the veteran's diabetes requires him to take insulin, follow a 
restricted diet, and requires regulation of his activities.

7.  The evidence does not show that for any portion of the 
appeal period the veteran's diabetes has been productive of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year; or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

8.  The veteran's erectile dysfunction is manifested by 
impotency, but not by visible deformity of the penis.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of disability 
rating greater than 10 percent for hypertension have not been 
met for any portion of the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the lumbar spine have not been met for any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (prior 
to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (from 
September 26, 2003).

3.  The schedular criteria for a rating in excess of 10 
percent for right knee arthritis/chondromalacia have not been 
met for any portion of the appeal period.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2007).

4.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus Type II with erectile 
dysfunction, have not been met during the period extending 
from September 10, 2001 to April 16, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2007).

5.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus Type II with erectile dysfunction, have not 
been met for the period extending from April 17, 2006, 
forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2003 and December 2004 
(hypertension, lumbar spine, and the right knee), November 
2005 (diabetes) and March 2006 (Dingess) that fully addressed 
all elements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of the appeal, the U.S. Court of Appeals 
for Veterans Claims held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The veteran was not specifically notified of the need to 
demonstrate the effect that worsening has on employment and 
daily life nor was he provided with the applicable schedular 
criteria prior to the initial adjudication of the claims as 
required by Vazquez-Flores.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre- adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in his 
statement and arguments presented throughout the appeal 
period.  Additionally, the Board notes the veteran has had 
representation throughout the duration of the appeal. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Thus, the Board finds the 
veteran meaningfully participated in the adjudication of his 
claims such that the essential fairness of the adjudication 
was not affected.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  VA examinations have been conducted 
which address all of the claimed conditions being adjudicated 
herein.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background and Legal Analysis

The veteran contends that his service-connected hypertension, 
arthritis of the lumbar spine, and chondromalacia/arthritis 
of the right knee warrant evaluations in excess of 10 
percent.  He also maintains that staged evaluations in excess 
of 20 and 40 percent are warranted for diabetes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

	A.  Hypertension

In an October 1995 rating decision, service connection was 
granted for hypertension with a history of cardiac arrhythmia 
and abnormal EKG under Diagnostic Code (DC) 7101; a 10 
percent evaluation was assigned effective from September 
1994.  In March 2003, the veteran filed an increased rating 
claim.  

VA records dated from December 2001 to June 2003 fail to 
include any blood pressure readings which reveal diastolic 
pressure of 110 or more, or systolic pressure of 200 or more.

A July 2003 VA examination report shows that the veteran 
reported a history of hypertension since about 1983.  He 
reported that he took regular medication for this condition.  
The veteran denied having symptoms of chest pain or shortness 
of breath, but indicated having occasional irregular 
heartbeat.  The veteran also denied having unusual headaches, 
dizziness or light-headedness.  He reported exercising 
everyday by walking.  The report stated that the veteran had 
a full-time job at the post office.  On examination a blood 
pressure reading of 158/90 was made.  Chest was clear and 
heart rate was regular.  Hypertension and hypertensive 
vascular disease were diagnosed.  The examiner commented that 
the veteran's condition was stable and essentially symptom 
free. 

A VA examination for diabetes was conducted in September 2004 
and the claims folder was reviewed.  A blood pressure reading 
of 150/84 was made.  Examination of the chest was normal and 
examination of the heart revealed no distinct murmurs or 
evidence of cardiac enlargement.  Hypertensive vascular 
disease was diagnosed.  

VA records dated in 2005 and 2006 fail to include any blood 
pressure readings which reveal diastolic pressure of 110 or 
more, or systolic pressure of 200 or more. A July 2006 note, 
specifically listed readings made between March and July 
2006, none of which showed a diastolic reading of more than 
93 or a systolic reading of more than 167.  

A VA examination for hypertension was conducted in January 
2007 and the claims file was reviewed.  The veteran 
complained of dizziness and headache and it was noted that 
his medications included Lisinopril.  Blood pressure readings 
of 130/83 and 128/82 were made.  The examiner reported that 
the veteran had normal cardiac status without evidence of 
cardiomegaly, left ventricular hypertrophy, hypertensive 
heart disease or arteriosclerotic complications of 
hypertension.  Essential hypertension, in adequate control, 
without disability or complication from this was diagnosed. 

VA records dated from 2005 to 2007 fail to include any blood 
pressure readings which reveal diastolic pressure of 110 or 
more, or systolic pressure of 200 or more.  Those records 
reflect that blood pressure readings ranged between 128/82 
(December 2006) and 167/93 (March 2006).  

For the entire appeal period, the veteran's service-connected 
hypertension has been rated 10 percent disabling under DC 
7101, used to evaluate hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  Under 
this code, a 10 percent rating is assigned for hypertension 
when diastolic pressure is predominately 100 or more; or when 
systolic pressure is predominantly 160 or more; or when there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication for control is required.  A 20 
percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
when diastolic pressure is predominantly 120 or more.  A 
maximum 60 percent rating is assigned when diastolic pressure 
is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

The Board notes that during the pendency of this appeal, a 
change was made to the criteria used to evaluate disabilities 
evaluating hypertension.  See 71 Fed. Reg. 52,457-52,460 
(Sept. 6, 2006).  This change added a Note (3) to the 
criteria at DC 7101 that directed that hypertension is to be 
evaluated separately from hypertensive heart disease and 
other types of heart disease. 

As indicated above, to receive the next higher rating of 20 
percent, the veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that the 
veteran's diastolic pressure is predominantly below 110, and 
his systolic pressure is predominantly below 200, and thus 
his hypertension is no more than 10 percent disabling.  

The Board has considered the veteran's assertions that his 
blood pressure is more disabling than reflected by his 
current disability rating.  However, the Board is limited to 
those factors that are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
are essentially the only medical findings which can be 
considered in concluding that an increased disability rating 
for hypertension is not appropriate.

As there has been no indication of hypertensive heart disease 
or any other type of heart disease shown during the appeal 
period, nor are any such conditions currently service-
connected, there is no basis for any separate evaluation as 
discussed under Note (3) to the criteria at DC 7101.  See 38 
C.F.R. § 4.104, DC 7101 (2007).

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  The veteran's blood pressure has been 
read on numerous occasions over the course of this appeal.  
The medical reports, however, show systolic readings which 
have been predominantly and almost entirely below 200 and 
diastolic readings which have been predominantly and almost 
entirely below 110.  The preponderance of the evidence is 
against the claim for a disability rating greater than 10 
percent for the service-connected hypertension over the 
entire course of this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007).  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	B.  Lumbar Spine

In a Board decision issued in October 1997 service connection 
was granted for a low back disorder.  In a January 1998 
rating action, the RO implemented the Board's decision, 
granting a 10 percent evaluation for arthritis of the lumbar 
spine under codes 5010-5295, and assigning an effective date 
of September 1994.  In March 2003, the veteran filed an 
increased rating claim.  

A VA examination of the joints was conducted in July 2003.  
The veteran complained of stiffness and aching when standing 
for any period of time.  Range of motion testing revealed 70 
degrees of flexion, 10 degrees of extension and 20 degrees of 
right and left bending.  There were no reflex, sensory or 
motor defects.  Straight leg raising test was positive 
bilaterally at 60 degrees.  There was evidence of paralumbar 
spasm, but no evidence of weakness.  There was no impairment 
noted as concerned the veteran's activities of daily living, 
but repeat bending of the back caused back pain.  Mechanical 
back pain was diagnosed.  X-ray films revealed mild disc 
space narrowing at L5-S1 and muscle spasm.  

A VA examination of the spine was conducted in January 2007 
and the claims file was reviewed.  The veteran complained of 
daily pain as well as stiffness and weakness.  It was 
reported that the veteran did not experience any flare-ups 
and had not had any incapacitating episodes during the past 
12 months.  It was reported that he walked with the use of a 
brace and could walk for about a mile with rare episodes of 
unsteadiness or falls.  The examiner noted that the back 
disability did not affect the veteran occupationally, but 
affected recreational activities to the extent that prolonged 
standing was required.  It was reported that he did not have 
intervertebral disc syndrome.  There was no indication of 
motor or sensory changes and no evidence of spasms or 
tenderness.  Range of motion testing revealed 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of right and 
left bending, and 30 degrees of rotation bilaterally, with no 
loss of motion on repetitive testing and pain noted only on 
full flexion.  It was reported that the spine was not 
ankylosed.  X-ray films of the lumbar spine revealed mild 
degenerative changes at L4, L5 and S1.  Mild degenerative 
arthritis of the lumbar spine with mild chronic lumbar strain 
was diagnosed. 

The veteran's service-connected arthritis of the lumbar spine 
has been rated 10 percent disabling under DCs 5010-5295 for 
the entirety of the appeal period extending from the date of 
filing of the claim for increase in March 2003.  Hyphenated 
diagnostic codes, such as those employed here, are used when 
a rating pursuant to one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  

Under DC 5010, arthritis, due to trauma, is rated as 
degenerative arthritis or osteoarthritis under DC 5003.  And 
DC 5003, in turn, indicates the arthritis will be rated on 
the basis of the extent it causes limitation of motion of the 
joints involved.  38 C.F.R. § 4.71a.  

During the pendency of the veteran's appeal, substantive 
changes were made to the portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code 5293, for intervertebral disc 
syndrome (IDS), were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2007).  The amendment was effective on September 23, 2002.  
The provisions effective prior to September 23, 2002, which 
were designated Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) are not applicable in this case 
inasmuch as the veteran's increased rating claim was filed 
subsequent to September 2002, and hence these provisions will 
not be further addressed.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003), now codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2007).  An omission was then corrected by reinserting 
two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  
The amendment and correction were made effective from 
September 26, 2003.  Those amended provisions are applicable 
in this case and will be discussed herein.

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2007). 

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree, a 20 percent rating is warranted where the limitation 
of motion in the lumbar spine is moderate, and a 40 percent 
evaluation is assigned for severe limitation of motion.  The 
Board observes that the words "moderate" and "severe" are not 
defined in the VA rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).

Under 38 C.F.R. § 4.71a, DC 5295 (in effect prior to Sept. 
26, 2003), a 10 percent disability rating may be assigned 
where there is characteristic pain on motion.  A 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating is warranted if 
the lumbosacral strain is severe with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent evaluation 
is the maximum evaluation to be assigned under this code.

Effective from September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  These amended regulations added 
degenerative arthritis of the spine, DC 5242, which will 
ordinarily be evaluated under the general rating formula for 
diseases.  The Formula provides the following ratings, in 
relevant part:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than sixty 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.

There are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not 
present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, and they "are meant to encompass and take into account 
the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information).

Under 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, notes appended to the new rating 
formula for diseases and injuries of the spine specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Note (2).  Ranges of motion are to be rounded to the nearest 
five degrees. Note (4).  Any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007), at Note (1).

The revisions to 38 C.F.R. § 4.71a instruct that 
intervertebral disc syndrome (Diagnostic Code 5243) may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (as described above) or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under section 4.25.

With regard to the later method of evaluation intervertebral 
disc syndrome, effective September 23, 2002 the schedular 
criteria were amended.  The 2002 changes to the criteria for 
intervertebral disc syndrome provided for evaluations between 
10 and 60 percent based on the frequency and total duration 
of incapacitating episodes.  The criteria provide that a 10 
percent evaluation is warranted if intervertebral disc 
syndrome is manifested by incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  For purposes 
of evaluation under these criteria, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

Initially, the Board will assess the extent of the veteran's 
limitation of motion under the current and former criteria.  
The veteran underwent range of motion testing during VA 
examinations conducted in 2003 and 2007.  When examined in 
2003, the veteran had range of motion of 70 degrees of 
forward flexion, 10 degrees of extension, and lateral flexion 
of 20 degrees bilaterally.  When evaluated in 2007, the 
veteran had range of motion of 90 degrees of forward flexion, 
30 degrees of extension, lateral flexion of 30 degrees 
bilaterally and rotation of 30 degrees bilaterally.  

Applying the range of motion measurements to the general 
ratings formula, a higher rating is not warranted.  The 
veteran's forward flexion has always exceeded 60 degrees and 
his combined range of motion has never been worse than 120 
degrees total and that was in 2003 at which time there were 
no findings made relating to rotation.  When evaluated in 
2007, when range of motion findings included rotation, the 
total range of motion of the lumbar spine was 240 degrees.  
In sum, the range of motion as shown in 2007 and as evaluated 
under the general rating formula exceeds the limits for even 
a 10 percent rating.  Using the current ratings formula for 
guidance, the criteria for a higher rating based on 
limitation of lumbar motion under the prior Diagnostic Code 
5292 are also not met.  (Although the criteria under the 
prior Diagnostic Code 5292 were less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.)  In 2003 the lumbar spine motion was productive 
of some limitation of flexion, extension and bending; however 
when evaluated in 2007, all ranges of motion were reported as 
normal.  Accordingly, overall the findings during the appeal 
period amount to a finding of no more than slight limitation 
of motion overall as evaluated under the former rating 
criteria of DC 5292, particularly since most recently, 
absolutely no limitation of motion of the lumbar spine was 
shown.  

The evidence does not support a higher rating under DC 5295.  
The veteran clearly complains of back pain, including with 
motion, documented in medical records.  A 20 percent rating 
under DC 5295 is not warranted because the medical evidence 
does not show muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.  The Board acknowledges that paralumbar spasms were 
noted in the 2003 examination report, with no indication that 
these were associated with extreme forward bending.  There 
was no indication of muscle spasm according to the 2007 VA 
examination report.  Neither the 2003 or 2007 examination 
reports nor any other evidence of record documents findings 
of unilateral loss of lateral spine motion in a standing 
position.  

Furthermore, the record contains no clinical evidence of 
neurological impairment or of bowel or bladder impairment 
related to the service-connected disorder of the lumbar 
spine.  Upon examination in 2007, the veteran specifically 
denied having bladder complaints, but acknowledged having 
constipation/bowel symptomatology.  However, such complaints 
were not in any way linked by the VA examiner in 2007 or by 
any other competent evidence to the service-connected 
disability of the lumbar spine.  Overall, there is no showing 
that the veteran now objectively manifests neurological 
symptoms or bowel/bladder impairment as a consequence of the 
service-connected lumbar spine disorder and accordingly, the 
Board finds that a separate rating is not in order.

The Board has considered other possible Diagnostic Codes 
relating to spinal disabilities, particularly vertebral 
fracture and ankylosis.  These disorders are not present and 
ratings are not warranted for them.

The Board has also considered evaluating the lumbar spine 
disability under the criteria for intervertebral disc 
syndrome-incapacitating episodes.  However the veteran's 
complaints of back pain have not been shown to meet the level 
of "incapacitating episode" as defined by the revised 
criteria, which describe an incapacitating episode as being a 
period of acute signs and symptoms due to intervertebral disc 
syndrome which requires bed rest prescribed by a physician 
and treatment by a physician.  Moreover, when evaluated by VA 
in 2007, the veteran reported that he had not had any 
incapacitating episodes during the past 12 months.  
Accordingly, the evidence of record does not indicate that he 
has experienced incapacitating attacks of intervertebral disc 
syndrome having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months which would warrant a 
20 percent evaluation.

The Board has considered whether the factors and 
consideration discussed in the DeLuca case and under 38 
C.F.R. §§ 4.40, 4.45 warrant the assignment of an evaluation 
in excess of 10 percent.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1996).  The veteran's 
lumbar spine has consistently, from 2003 forward, been 
productive of full or nearly full range of motion with 
documentation of pain on motion.  When assessed in 2007, the 
VA examiner noted that the ranges of motion during repetitive 
testing did not diminish and noted that there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination or flare-ups.  It was also 
commented that there was no indication of any adverse effect 
on the veteran's usual occupation and daily activities, aside 
from some complaints related to prolonged standing.

While the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
clinical findings of mild arthritis and lumbar strain with 
pain and without current indication of limited motion of the 
lumbar spine, form the basis for currently assigned 10 
percent evaluation.  In light of the evidence summarized 
herein, the Board finds that the clinical evidence does not 
establish that a rating in excess of 10 percent is warranted 
based on factors such as pain and functional impairment.

In sum, the Board concludes that a rating in excess of 10 
percent is not warranted for the disability of the lumbar 
spine under the old or new diagnostic criteria for any 
portion of the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007).  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an increased rating.  See 
Gilbert, 1 Vet. App. at 53.  Accordingly, the claim must be 
denied. 



	C.  Right Knee

In a Board decision issued in January 1999 service connection 
was granted for a right knee disorder.  In a March 1999 
rating action, the RO implemented the Board's decision; 
therein service connection was granted for chondromalcia of 
the right knee under DC 5260 and a 10 percent evaluation was 
assigned effective from September 1994.  In March 2003, the 
veteran filed an increased rating claim.  

A VA examination of the joints was conducted in July 2003.  
The veteran complained of stiffness and aching when standing 
for any period of time.  Range of motion testing of the right 
knee revealed 140 degrees of flexion and 0 degrees of 
extension.  Squatting capacity was 70 percent.  Heel and toe 
raising was good.  There was evidence of subpatellar crepitus 
with pain to palpation on and femoral grinding.  Repeated 
motion of the knee on standing and bending caused knee pain.  
Chondromalacia of the patella was diagnosed.  X-ray films 
revealed minimal degenerative changes of the right knee.   

A VA examination of the joints was conducted in January 2007 
and the claims file was reviewed.  The veteran complained of 
daily pain, stiffness, weakness, swelling, instability, 
locking, fatigability and lack of endurance.  He reported 
having flare-ups on activity and reported that he wore a 
brace sometimes.  The veteran denied having any episodes of 
dislocation or recurrent subluxation.  The report stated that 
the right knee had not adversely impacted the veteran's 
occupation, but had moderately affected the veteran's daily 
activities including walking and driving and had severely 
impacted his recreational activities.  Range of motion of the 
right knee was from 0 to 110 degrees, with pain on motion, 
and motion limited to 0 to 100 degrees on repetitive testing 
and 0 to 90 degrees with pain.  There was no evidence of 
ankylosis, but gait was described as abnormal favoring the 
right side.  The examiner noted evidence of pain on motion, 
fatigue, weakness, lack of endurance, and functional 
limitation on standing and walking.  There was no evidence of 
incoordination, instability, abnormal weight bearing, 
effusion or redness.  Anserine bursitis and osteoarthritis 
were diagnosed.

The veteran's service-connected right knee disorder, 
primarily manifested by osteoarthritis and chondromalacia, 
has been rated 10 percent disabling under DC 5260 for the 
entirety of the appeal period extending from the date of 
filing of the claim for increase in March 2003.  

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003 (2007).  Degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of flexion of a leg warrants a 10 percent 
evaluation if flexion is limited to 45 degrees and a 20 
percent evaluation if flexion is limited to 30 degrees.  
Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).  

Limitation of extension of a leg warrants a 10 percent 
evaluation when it is limited to 10 degrees and a 20 percent 
evaluation when it is limited to 15 degrees.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 30 degrees receives a 40 percent evaluation.  
Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the veteran's currently assigned 10 percent 
evaluation for arthritis/chondromalacia of the right knee, as 
noted above, traumatic arthritis is rated under Diagnostic 
Code 5003 based on limitation of motion, or, in cases where 
limitation of motion of the affected joint is noncompensable, 
a 10 percent rating is assigned for each major joint or group 
of minor joints affected by limitation of motion.  A review 
of the medical evidence reflects that in essence, it is upon 
this basis that the current 10 percent evaluation is in 
effect.  

The Board finds that throughout the appeal period, the 
veteran's right knee has not manifested limitation of motion 
which is compensable under either code 5260 or 5261.  The 
record reflects that the veteran had full flexion and 
extension of his right knee, recorded as from 0 to 140 
degrees when examined by VA in 2003.  When examined in 2007, 
extension was normal at 0 degrees, but flexion was limited to 
110 to 90 degrees on repetitive testing, but even so, this 
limitation is not compensable in degree.  

The Board also notes that the record contains no medical 
evidence of subluxation, dislocation or instability of the 
right knee.  In fact, all of these manifestations were 
evaluated and it was specifically reported by the VA examiner 
in 2007 that they were not demonstrated on examination.  
Moreover at that time, Lachman's and McMurray's tests were 
negative.  Accordingly, there is no basis for separate 
evaluation under a 38 C.F.R. § 4.71a, Diagnostic Code 5257.

With respect to the Deluca factors, the Board observes that 
when examined in 2003, there was essentially no indication of 
functional impairment of the right knee attributable to pain, 
nor any evidence of weakness, or sensory, reflex or motor 
impairment.  There was no indication at that time that flare-
ups of repetitive motion or use in any way adversely impacted 
the functionality of the right knee.  When the right knee was 
examined by VA in 2007, it appears that the factors discussed 
in Deluca were shown to have impacted the functionality of 
the right knee.  In this regard, repetitive testing revealed 
that fatigue resulted in an additional 10 degree loss of 
motion in extension on repetitive testing and in total, pain 
accounted for a 50 degree reduction in flexion (limited to 90 
degrees).  The examiner observed that factors such as 
weakness, lack of endurance, fatigue and pain on motion all 
had an adverse impact on the functional ability of the 
veteran's right knee.  

While the provisions of 38 C.F.R. §§ 4.40 and 4.45 (DeLuca 
factors) have been considered with respect to the Board's 
analysis, the 10 percent rating currently assigned is based 
in essence on X-ray findings of arthritis and painful motion 
of the knee.  Thus, the DeLuca factors have already been 
considered and included in the 10 percent rating assigned.  
The assignment of additional compensation under the DeLuca 
provisions would essentially compensate the veteran twice for 
the same symptoms.  38 C.F.R. § 4.14 (2007).  Even though it 
appears that the Deluca factors impacted the right knee to a 
greater extent in 2007 than had previously been shown in 
2003, the fact remains that any limitation of 
motion/functional impairment shown in 2007 attributable to 
such factors still failed to show that the even a compensable 
evaluation was warranted for either limitation of flexion or 
extension under DCs 5260 and 5261, respectively.  In sum, the 
evidence does not reflect that there is additional limitation 
of function due to pain, fatigue, weakness, or lack of 
endurance that is not adequately compensated under the rating 
schedule.  The Board finds that there is no evidence of any 
other functional impairment which would warrant a higher 
rating than that already assigned for the complaints of pain 
or impairment.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a.

The Board is unable to identify a basis to support the grant 
of an increased evaluation for any portion of the appeal 
period and has considered the benefit-of-the-doubt doctrine 
but finds that there is no approximate balance of positive 
and negative evidence such as to warrant its application.  
The evidence preponderates against the veteran's claim and a 
disability rating in excess of 10 percent for a right knee 
disability is therefore denied.

	D.  Diabetes Mellitus Type II

The veteran filed an original claim for diabetes in September 
1994.  The claim was denied in a rating action issued in 
October 1995, because there was no diagnosis of diabetes made 
in service or upon VA examination of April 1995, at which 
time blood sugar of 133 mg/dl was noted and the pertinent 
diagnosis was a history of hyperglycemia. 

In May 1998, the veteran filed to reopen the diabetes claim.  
VA records dated in 1997 reflect that diabetes had been 
diagnosed and that the veteran was taking medication to 
control this condition.  In a rating action issued in June 
1998, the RO determined that new and material evidence had 
not been received with which to reopen the claim of 
entitlement to service connection for diabetes.  

The veteran filed to reopen the claim in March and May 2000.  
Having reviewed VA medical records dated from 1994 to 2000, 
private medical records dated in 1999 and 2000 and a private 
medical report of Dr. L. dated in January 2000 (which 
indicated the veteran was a diabetic on oral medication), it 
was again determined in a June 2000 rating action that new 
and material evidence had not been received with which to 
reopen the claim of entitlement to service connection for 
diabetes.  The veteran was notified of that determination in 
June 2000 and did not appeal it.  

Thereafter, the veteran filed an application to reopen the 
diabetes claim, which was received on September 10, 2001.  By 
rating decision of February 2002 it was determined that new 
and material evidence had not been received with which to 
reopen the claim of entitlement to service connection for 
diabetes.  The evidence reviewed by the RO at that time 
included copies of pages of the service medical records 
(duplicative evidence) and VA medical records dated in 2002 
and 2001.  That determination was appealed.  

The veteran provided a statement for the record in June 2002 
indicating that he was told he was diabetic by the attending 
physician who conducted a physical examination at discharge.  

VA records dated from December 2001 to June 2003, reflect 
that the veteran's diabetes was poorly controlled and reflect 
that he was taking Glyburide daily.  A history of myasthenia 
gravis was noted.  Diabetic foot examination conducted in 
2002 revealed no abnormalities and an eye examination also 
conducted in 2002 revealed no diabetic retinopathy.  

In November 2003, the veteran provided additional evidence in 
support of his claim which included a report of VA reference 
ranges, reported as of April 1994, and copies of the 
veteran's 1994 separation examination report, including the 
results of lab testing conducted at that time, showing that 
HGB, HCT and glucose levels were high.

VA records dated in March 2004 show that the veteran was seen 
for evaluation and management of diabetes.  It was noted that 
the veteran took Glyburide and Metformin once a day.  The 
assessments included a 5-year history of diabetes in poor 
control; and impotency.  The veteran was counseled about the 
importance of regular exercise/diet and weight control with 
respect to his blood pressure, but diabetes was not mentioned 
in this context.  A diabetic foot examination revealed no 
abnormalities or absence of sensation.  

A VA examination for diabetes was conducted in September 2004 
and the claims folder was reviewed.  The history as provided 
by the veteran and confirmed by the service treatment records 
(STRs) shows that a May 1994 retirement examination indicated 
that the veteran's blood sugar was elevated at a level of 133 
mg/dl.  The veteran indicated that he was told that he was 
mildly diabetic, but noted that this was described on the 
examination report as "impaired glucose tolerance."  The 
results of an August 1995 VA examination which also revealed 
blood sugar of 133 mg/dl were mentioned and it was noted that 
the veteran started on medication at that time.  The report 
stated that the veteran was taking Metformin and Glyburide 
daily for control of diabetes.  The veteran reported that he 
was watching his diet and trying to control his sugar intake.  
Diabetes mellitus Type II, was diagnosed.  The examiner 
opined that it was most likely that the veteran did have mild 
diabetes type II upon discharge from service in 1994, which 
was described as impaired glucose intolerance at the time.   

A VA eye examination conducted in August 2004 revealed no 
evidence of diabetic retinopathy.  

By rating action of September 2004, the RO granted service 
connection for diabetes for which a 20 percent evaluation was 
assigned effective from September 10, 2001, representing the 
date of the successful claim to reopen.  

Subsequently, the veteran appealed both the assigned 
effective date and rating.  In a statement received in August 
2005, the veteran mentioned that his diabetes had required 
insulin for control from July 2005 and he requested that an 
effective date of August 31, 1994, be assigned.  The veteran 
also requested service connection for erectile dysfunction 
secondary to diabetes.  

A VA medical record dated in July 2005, indicates that the 
veteran was to increase his daily intake of Glyburide, 
discontinue Metformin and start on Insulin.  A November 2005 
record reflects that the veteran was having symptomatology of 
the eyes assessed as suspected glaucoma.  A February 2006 
record documents that the veteran had not experienced any 
hypoglycemic episodes ands was still taking insulin daily.  
That entry indicated that the veteran had dramatically 
changed his diet in order to improve his diabetes and it was 
noted that he exercised twice a week every other week.  

The file includes a VA genitourinary examination report dated 
in April 2006 showing that the veteran had a history of 
diabetes since 1994.  He complained of urinary symptoms 
including nocturia and daytime frequency.  He also gave a 5 
year history of erectile dysfunction.  Findings of impotency 
with no evidence of deformity were noted.  An impression of 
erectile dysfunction with multiple risk factors including 
diabetes (poorly controlled), hypertension and hyperlipidemia 
were made.  The examiner opined that it was more likely than 
not that the veteran's diabetes was the cause of his erectile 
dysfunction.   

By rating action of May 2006, the RO granted service 
connection for erectile dysfunction secondary to diabetes, 
for which a 0 percent evaluation was assigned effective from 
August 2005.  The RO explained that this condition did not 
warrant a separate compensable evaluation and would be 
included with the 20 percent evaluation in effect for 
diabetes.  Entitlement to special monthly compensation for 
loss of use of a creative organ was granted from August 2005.  

VA outpatient records include an entry dated on April 17, 
2006, authored by the veteran's primary care physician.  The 
doctor stated that the veteran was under care for high blood 
pressure and diabetes which was progressively worsening.  The 
doctor recommended that the veteran not exceed working 40 
hours a week as tolerated and that he have a minimum of 2 
full days off every week to prevent further exacerbation of 
the conditions.  Another entry dated in April 2006 revealed 
that the veteran had not had any hypoglycemic episodes.

VA records also include an entry dated in May 2006, which 
notes that the veteran problems included suspected glaucoma.  
A July 2006 record documents that the veteran often skipped 
insulin doses because the injection site was sensitive.  The 
entry continued to document that the veteran had dramatically 
changed his diet in order to improve his diabetes and it was 
noted that he exercised twice a week every other week.

A 40 percent evaluation was granted for diabetes effective 
from April 17, 2006.

The veteran's diabetes has been assigned an initial rating of 
20 percent under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913, since September 10, 2001; and a 40 
percent evaluation effective from April 17, 2006.  
Accordingly, the Board will consider whether staged ratings 
are appropriate.

Under the applicable criteria, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

After reviewing the entire evidence of record and considering 
such evidence in light of the criteria noted above, the Board 
finds that a rating in excess of 20 percent is not warranted 
for diabetes for any portion of the appeal period prior to 
April 17, 2006.  In sum, although the veteran's diabetes has 
required him to take insulin since 2005, and to follow a 
restricted diet, the evidence indicated that he was able to 
carry out his usual activities without difficulty, and that 
the diabetes did not require him to regulate his activities.  

With regard to the criterion involving regulation of 
activities, medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007) (holding that medical evidence is required to show 
that occupational and recreational activities have been 
restricted, for purposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).  Essentially, prior to April 17, 2006, the 
record lacked any medical documentation or other competent 
evidence indicating that the veteran was under any medical 
order to limit his activities, including employment, as a 
result of diabetes.  See Camacho, 21 Vet. App. at 365.  
Accordingly, the criteria for an initial disability rating in 
excess of 20 percent have not been met during any portion of 
the appeal period extending from September 10, 2001 to April 
16, 2006.  See Fenderson, 12 Vet. App. at 126.  

However, the record contains a statement dated April 17, 
2006, from the veteran's treating doctor to the veteran's 
employer indicating that the veteran's diabetic condition 
required some restriction of work hours and days in order to 
prevent further deterioration of that condition.  Hence from 
April 17, 2006, forward, the evidence reflects that the 
veteran's diabetes requires him to take anti-diabetic 
medications including insulin; to follow a restricted diet, 
and to regulate activities per the medical recommendation of 
a doctor.  Accordingly, all of the criteria warranting a 40 
percent evaluation under DC 7913 were met from April 17, 
2006, forward. 

The Board has considered whether an evaluation in excess of 
40 percent is warranted for any portion of the appeal period.  
However, in this regard, the veteran has had no documented 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one to two hospitalizations per year.  The Board does 
acknowledge that the veteran has a complication of diabetes, 
erectile dysfunction, which is assigned a non-compensable 
evaluation and therefore is rated in conjunction with 
diabetes and not separately.  However, this fact in and of 
itself is not enough to support a 60 percent rating as that 
evaluation requires evidence of diabetes related (non-
compensable) complications, plus, evidence that diabetes 
requires twice a month visits to a diabetic care provider, 
which has not been shown by the medical records in this case.  
Accordingly, a 60 percent evaluation is not warranted for any 
portion of the appeal period.  

As mentioned, the veteran's service-connected diabetes 
includes a component of erectile dysfunction, the 
manifestations of which are currently combined into the 
veteran's diabetes mellitus evaluation, as it has been 
determined that erectile dysfunction in and of itself is non-
compensably disabling.  The veteran's impotence (erectile 
dysfunction) is rated analogously under Diagnostic Code 7522 
for "deformity of the penis with loss of erectile power."  38 
C.F.R. § 4.115b (2007).  A 20 percent evaluation is the only 
rating assignable under this diagnostic code.  Id.  In order 
to be assigned a 20 percent evaluation, two distinct elements 
are required: the veteran must have a penile deformity and 
the loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2007).

Upon a review of the record, the Board finds that the veteran 
is not entitled to a compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency 
without visible deformity of the penis.  The veteran's 
reported impotence, however, has not been accompanied by the 
required objective examination findings of deformity, and an 
examination conducted in April 2006 revealed that there was 
no evidence of deformity of the penis.  This disorder thus 
warrants no further consideration as a basis for an increased 
evaluation under Code 7913 or for a separate compensable 
evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522, 
under which a 20 percent evaluation is assigned for deformity 
of the penis with loss of erectile power.  The Board further 
observes that the veteran was awarded special monthly 
compensation for loss of use of a creative organ in a May 
2006 rating decision.

Further, there is no indication at this point that the 
veteran has any other residuals of diabetes, to include 
diabetic retinopathy or neuropathy, which have been 
etiologically related to the service-connected diabetes.  
While it appears that glaucoma is suspected, the medical 
evidence does not reflect at this point that this condition 
has been attributed to service-connected diabetes.  

Having considered the concept of staged ratings in this case 
as discussed in Fenderson, supra, the Board concludes that 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes with erectile dysfunction, from September 10, 
2001 to April 16, 2006 is not warranted; nor is an evaluation 
in excess of 40 percent from April 17, 2006, forward.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for higher initial and subsequently assigned ratings 
for diabetes, and that doctrine is not applicable.  Gilbert, 
1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 
2002).

	E.  Extraschedular Evaluations

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, as to the 
service-connected hypertension and disabilities of the lumbar 
spine and right knee, marked interference with employment has 
not been shown and these conditions have not required any 
periods of recent hospitalization.  Evidence has been 
presented which reflects that service-connected diabetes 
requires some restriction of activities to include 
employment; however, that evidence was taken into account and 
a higher evaluation was assigned accordingly.  In sum, there 
is no indication that there is marked interference with 
employment or that average industrial impairment from any of 
the service-connected conditions adjudicated herein would be 
in excess of that contemplated by the veteran's currently 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

ORDER

An evaluation in excess of 10 percent for hypertension is 
denied for the entirety of the appeal period.

An evaluation in excess of 10 percent for arthritis of the 
lumbar spine is denied for the entirety of the appeal period.

An evaluation in excess of 10 percent for right knee 
arthritis/chondromalacia is denied for the entirety of the 
appeal period.

Entitlement to an initial disability evaluation in excess of 
20 percent for diabetes mellitus Type II with erectile 
dysfunction, for the period extending from September 10, 2001 
to April 16, 2006, is denied.

Entitlement to a disability evaluation in excess of 40 
percent for diabetes mellitus Type II with erectile 
dysfunction, for the period extending from April 17, 2006, 
forward, is denied.


REMAND

The record reflects that service connection for diabetes 
mellitus was granted in a September 2004 rating action, at 
which time a 20 percent evaluation was assigned effective 
from September 10, 2001, representing the date of the 
successful claim to reopen.  Subsequently, the veteran 
appealed both the assigned effective date and rating.  In a 
statement/Notice of Disagreement (NOD) received in August 
2005, the veteran specifically noted that his initial claim 
for diabetes was denied in a rating action issued in 1995 and 
asserted that at that time, the claim was denied in error, 
maintaining that diabetes had been diagnosed in service.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).  As such, in the absence of clear and 
unmistakable error, it appears that the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
September 10, 2001.  See Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  If, however, VA determines that the earlier decision 
was clearly and unmistakably erroneous, the prior decision 
will be reversed or amended, and for the purposes of 
authorizing benefits, the rating or adjudicative decision 
that constitutes a reversal of the prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the correct decision had been made on the date of the 
reversed decision.  38 C.F.R. §3.105(a) (2007).  Thus, if VA 
determines that the 1995 rating decision contains clear and 
unmistakable error, the effective date would be assigned as 
if there were no such determination.

Essentially, in the August 2005 NOD, the veteran's raised a 
clam of clear and unmistakable error (CUE) in a 1995 rating 
action, as a basis for an earlier effective date.  The 
Statement of the Case (SOC) issued in July 2006 did not 
specifically address the veteran's allegations of CUE and 
also failed to provide the applicable provisions of 38 C.F.R. 
§ 3.105, relating to revision of decisions, as did subsequent 
Supplemental SOCs issued in February and May 2007.

Adjudication of the CUE claim could have a direct effect upon 
the claim for entitlement to an earlier effective date for 
the grant of service connection for diabetes.  The law 
provides that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As such, the veteran's 
claim for an earlier effective date for the grant of service 
connection for diabetes is held in abeyance pending further 
development and adjudication of the veteran's claim of CUE.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the 
claim for an earlier effective date for 
diabetes based on contentions of CUE in 
an October 1995 rating action.  The 
RO/AMC should notify the veteran and his 
representative of the decision and of the 
veteran's appellate rights.  If the CUE 
claim is denied and the veteran files a 
timely notice of disagreement, the RO 
should issue an appropriate SOC and 
notify the veteran and his representative 
that that CUE aspect of this matter will 
be before the Board only if a timely 
substantive appeal is submitted.

2.  Upon completion of the requested 
development, the RO/AMC should again 
review the claims for entitlement to an 
effective date prior to September 10, 
2001, for the grant of service connection 
for diabetes, considering the 
determination in the CUE claim.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until he is notified. The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


